This is a habeas corpus proceeding instituted in this court by Bert Burleson, who alleges that he is restrained of his liberty by the chief of police of Oklahoma City and the sheriff of Oklahoma county, under the following state of facts: That on the 10th day of July, 1916, he was arrested on a charge of vagrancy and brought before the municipal judge of said city, and a pretended trial was had, wherein no evidence was introduced tending to prove that said petitioner was guilty as charged, and he "was illegally sentenced to pay a fine of $99 and $1 costs and serve 90 days in the city jail; that thereafter, on the 13th day of July, 1916, and before the time had elapsed within which said petitioner could take an appeal, he was transferred to the county jail and immediately taken to a road gang and placed in chains and compelled to work upon the public highways in Oklahoma county."
In response to the writ issued, the officers to whom it was directed produced the petitioner in court on July 16th, and the same time filed their answer and return. Upon the hearing, the opinion of the court was delivered by the presiding judge, holding that petitioner is unlawfully restrained of his liberty as averred, and it was ordered that he be discharged.
The facts and issues in the case are substantially the same as in the case of In re Tom J. Johnson, 13 Okla. Cr. 30,161 P. 1097, opinion filed December 30, 1916. For the reasons given in the opinion in that case, it was held that the petitioner was entitled to his discharge. *Page 398